Citation Nr: 1730128	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  09-32 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to an increased disability rating (or evaluation) for a left ulnar nerve disability, in excess of 10 percent from May 24, 2007 to April 30, 2014, and in excess of 30 percent on and after April 30, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1958 to May 1960.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO in Houston, Texas, which denied an increased disability rating in excess of 10 percent for the service-connected left ulnar nerve disability.  In July 2014, a Decision Review Officer (DRO) granted an increased disability rating of 20 percent for the service-connected left ulnar nerve disability, and effectuated the award as of April 30, 2014, thus creating a "staged" rating.  Upon additional development being completed that showed the Veteran to be left handed, in an April 2017 RO rating decision, the 20 percent disability rating for a minor extremity was increased to 30 percent for a major extremity effective April 30, 2014.

The matter was previously before the Board in February 2015, where, in pertinent part, the issue on appeal was remanded to obtain potentially outstanding VA treatment records discussed at a December 2014 Travel Board hearing.  These documents were subsequently obtained and associated with the record.  Upon the matter being returned to the Board, in a December 2016 Remand, the Board again remanded the issue on appeal for a new VA examination.  The requested examination was subsequently conducted in February 2017.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The record reflects that, during the relevant period on appeal, the requested outstanding VA treatment (medical) records were obtained by VA and associated with the record.  Further, in February 2017, the Veteran received an adequate VA nerve examination.  As such, the Board finds the issue on appeal ripe for adjudication. 

Since service connection for status post left ulnar neurolysis at the elbow (previously rated as residual fracture of left radius head with medial left condylectomy and transposition of the ulnar nerve) was established in December 1992, the disability was continuously rated under Diagnostic Code 8516 as an ulnar nerve disability.  38 C.F.R. § 4.124a (2016).  During the relevant period on appeal, in a July 2014 rating decision, the RO granted a separate compensable disability rating for posttraumatic arthritis of the left elbow and assigned an initial disability rating of 10 percent, effective April 30, 2014, for arthritis with painful limitation of motion.  38 C.F.R. § 4.71a (2016).

In its February 2015 decision, the Board remanded the issue of a higher initial disability rating in excess of 10 percent for posttraumatic arthritis of the left elbow for the issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 
12 Vet. App. 238, 240-241 (1999).  The Veteran was to be informed that the arthritis rating issue would not be returned to the Board unless the appeal was perfected.  The appropriate SOC and required notice was sent to the Veteran in August 2015.  The record reflects that the Veteran did not perfect the appeal, and the issue of a higher initial disability rating for posttraumatic arthritis of the left elbow is not before the Board at this time; therefore, the only question remaining before the Board is whether an increased disability rating is warranted under Diagnostic Code 8516 for impairment of the ulnar nerve.

In the instant decision, the Board finds that an increased 30 percent disability rating is warranted for the left ulnar nerve disability from May 24, 2007 to April 30, 2014.  During the relevant period on appeal, the Veteran received a 100 percent temporary total disability rating from April 12, 2010 to October 1, 2010.  As such, the instant decision does not include the rating period from April 12, 2010 to October 1, 2010, as the Veteran had the maximum schedular rating during that time.

The Veteran testified before the undersigned Veterans Law Judge at a December 2014 Travel Board hearing in San Antonio, Texas.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016). 


FINDING OF FACT

For the entire increased rating period on appeal, from May 24, 2007, the service-connected left ulnar nerve disability more nearly approximated moderate incomplete paralysis of the major upper extremity.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, from May 24, 2007 to April 30, 2014, the criteria for an increased disability rating of 30 percent for the service-connected left ulnar nerve disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8516 (2016).

2.  For the entire rating period from May 24, 2007, the criteria for a disability rating in excess of 30 percent for the service-connected left ulnar nerve disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8516 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In December 2007, VA issued the Veteran VCAA notice that informed of the evidence generally needed to support a claim for an increased disability rating, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the January 2008 rating decision from which the instant appeal arises.  Further, the rating issue on appeal was readjudicated in an August 2009 SOC, and subsequently issued April 2013, July 2014, August 2015, February 2016, and April 2017 supplemental statements of the case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded VA elbow/peripheral nerve examinations in January 2008, November 2010, April 2014, and February 2017.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record reflects that, taken together, the VA examiners reviewed the record, conducted in-person examinations, and rendered the requested opinions.  

All relevant documentation, including VA treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue of an increased disability rating for a left ulnar nerve disability in excess of 10 percent prior to April 30, 2014, and in excess of 30 percent on and after April 30, 2014.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Increased Left Ulnar Nerve Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2016).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Disabilities of the ulnar nerve are rated under the criteria of 38 C.F.R. § 4.124a (Diseases of the Peripheral Nerves), Diagnostic Code 8516 (complete or incomplete paralysis), Diagnostic Code 8616 (neuritis) and Diagnostic Code 8716 (neuralgia). A disability rating of 10 percent disability rating is awarded for mild incomplete paralysis of the minor or major extremity.  A 30 percent disability rating is awarded for moderate incomplete paralysis of the major extremity.  A 40 percent disability rating is awarded for severe incomplete paralysis of the major extremity.  A 60 percent disability rating is awarded for complete paralysis of the ulnar nerve in the major extremity (with "griffin claw" deformity due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers; cannot spread the fingers or reverse; cannot adduct the thumb; flexion of wrist weakened).  The evidence of record reflects that the left upper extremity is the Veteran's major extremity. 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 4.2, 4.6.

The Veteran advances that a disability rating in excess of 10 percent (for mild incomplete paralysis) prior to April 30, 2014, and in excess of 30 percent (for moderate incomplete paralysis) on and after April 30, 2014, is warranted for the service-connected left ulnar nerve disability of the major extremity.  

After a review of all the evidence of record, the Board finds that, for the entire increased rating period on appeal, from May 24, 2007, the service-connected left ulnar nerve disability more nearly approximated moderate incomplete paralysis of the major upper extremity to meet the 30 percent rating criteria.

A July 2007 electromyograph (EMG) report conveys that the Veteran advanced having shooting pains throughout the arm at a level of five out of ten on the pain scale.  The Veteran denied overt weakness and paresthesias.  The pain would worsen with movement of the arm.  Upon examination, light touch and pin prick were intact and there was no atrophy.  Per an October 2007 VA physical therapy consultation report, the Veteran complained of constant shooting pain down the arm.

The Veteran received a VA peripheral nerve examination in January 2008.  Per the examination report, the Veteran advanced having weakness, fatigability, and lack of endurance in the left elbow with repetitive lifting and repetitive or sustained flexion of the left elbow.  Further, sustained flexion would also result in numbness from the elbow and down through the forearm.  Additionally, numbness, tingling, and reduced grip strength were present in the left hand and fingers.  Upon examination, the VA examiner noted a noncompensable scar from prior elbow surgery.  The Veteran had reduced range of motion; however, as discussed above, this symptom is separately rated as posttraumatic arthritis of the left elbow, the rating of which is not before the Board at this time.  Grip strength was four out of five in the left hand.  

A September 2008 VA treatment record conveys that the Veteran had numbness and tingling in all fingers of the left hand.  The Veteran conveyed awakening in the night to pain in the left wrist with complete numbness in the digits.  The Veteran also advanced having left hand weakness that would result in the dropping of objects being carried in that hand.  The symptoms would worsen when the left arm was held in various positions.

An April 2010 VA operative report reflects that the Veteran underwent a left ulnar neurolysis at the elbow.  The surgery was to treat the Veteran's recurrent numbness in the left hand.  A subsequent May 2010 VA neurosurgery clinic note reflects that, while symptoms seemed to have improved, the Veteran still had numbness in the fingertips after surgery.  Two months later, per a July 2010 VA neurosurgery follow-up note, the Veteran advanced that the finger numbness would become painful, and that the symptoms would aggravate with activity.  Further, the Veteran also advanced that multiple fingers of the left hand would "lock up," with muscle spasms occurring one to two times per week.  Upon examination, the Veteran had reduced grip in the left hand.  The Veteran also had diminished sensation in the left medial forearm, left medial wrist, and multiple left digits.

The Veteran received a new VA peripheral nerve examination in November 2010.  In reviewing the Veteran's medical history, the VA examiner noted that the locking in the left hand began prior to the April 2010 surgery.  Per the Veteran, symptoms of the left elbow disorder were somewhat worse after the procedure.  Further, the VA examiner noted that the Veteran's symptom had progressively worsened since its onset in 1958.

Upon examination there were symptoms of pain, stiffness, weakness, numbness, tingling/paresthesias, and local sensitivity of the nerve.  Further, there was tenderness and decreased muscle mass of the extensor origin.  Again, while there was limitation of motion, these symptoms are separately rated and not before the Board at this time.  Motor examination showed weakness on the abductors of the fingers at grade four, approximately 50 percent of normal.  At the conclusion of the examination, the VA examiner opined that the disability would have "significant effects" on the Veteran's usual daily activities due to pain and decreased strength in the left upper extremity.  Further, the VA examiner reported that, due to the Veteran's age and the length of time the nerve has been affected, the recovery might be longer than average, or may not even occur at all.  Finally, the VA examiner opined that the Veteran's symptoms were consistent with mild sensory changes and moderate weakness.  

An April 2013 VA treatment record noted continued weakness and numbness in the left upper extremity.  A May 2013 VA occupational therapy consultation report reflects that the Veteran sought help to control symptoms of pain in the left upper extremity.  The Veteran advanced that the pain was usually at a level of six out of ten on the pain scale but could increase from there.  Pain and cramping would manifest in the fingers.  A September 2013 VA treatment record again noted symptoms of pain and weakness in the left upper extremity.  

The Veteran received a new VA elbow/peripheral nerve examination in April 2014.  Upon examination, the Veteran had mild symptoms of constant pain, moderate symptoms of paresthesias, mild symptoms of numbness, and mild to moderate weakness in the fingers.  There was no muscle atrophy.  Sensation was decreased in the left hand.  At the conclusion of the examination the VA examiner opined that the Veteran had incomplete paralysis of the left ulnar nerve with moderate severity of symptoms.  Further, the VA examiner explained that complete recovery of the nerve is extremely unlikely at the Veteran's age.

At the December 2014 Travel Board hearing, the Veteran testified that the left arm would go completely numb on occasion.  Further, daily symptoms of pain would be at a level of six out of ten on the pain scale.  The Veteran would wear an arm brace and splint to treat the symptoms.  Further, the symptoms would flare up in severity on occasion.  The Veteran also testified to being limited in how much he can lift and carry due to the pain.  Additionally, the Veteran testified that the symptoms would sometimes interfere with sleep, and that he could not sleep on the left side as it would result in the left arm going completely numb.

In a December 2015 VA orthopedic follow-up note, the Veteran indicated that the pain had increased to a level of seven out of ten on the pain scale.  Per a May 2016 VA neurosurgery consultation note, the Veteran had left hand numbness, elbow tenderness, whole arm ache, and recurrent weakness.  A July 2016 VA neurosurgery attending note conveyed that the Veteran had upper and lower arm aching and numbness in the ulnar fingers.  The nerve was thickened with cystic changes.  

The Veteran received a final VA peripheral nerve examination in February 2017.  Upon examination of the left upper extremity, the Veteran had moderate symptoms of constant and intermittent pain, and mild symptoms of paresthesias and numbness.  There was reduced strength in the left wrist and some fingers.  Muscle atrophy was not present.  Sensation was decreased in the forearm, hand, and fingers.  At the conclusion of the examination, the VA examiner opined that there was incomplete paralysis of the ulnar nerve, and that the symptoms were moderate in severity overall.  The symptoms were not so severe as to be equally served by amputation of the left upper extremity.  As to functional impact, the VA examiner noted that the Veteran had reduced ability to grasp objects in the left hand.

The Board notes that it has reviewed all of the available VA treatment records from the relevant rating periods on appeal.  While there are extensive VA treatment records documenting the Veteran's left upper extremity ulnar nerve disability symptoms, the records do not convey any additional symptoms beyond those discussed above.

After a review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period on appeal, from May 24, 2007, the service-connected left ulnar nerve disability more nearly approximated moderate incomplete paralysis of the major upper extremity.  Initially, the Board notes that all of the evidence of record conveys that the ulnar nerve disability of the left upper extremity does not result in complete paralysis.  This finding is supported by the reports from the April 2014 and February 2017 VA peripheral nerve examinations, in which the VA examiners opined that the ulnar nerve disability did not cause complete paralysis, but rather incomplete paralysis.

Next, having reviewed all the evidence of record, the Board finds that the evidence is in equipoise as to whether the incomplete paralysis symptoms more nearly approximate a mild or moderate symptomatology.  Observable symptoms during the relevant rating period on appeal include pain, weakness, numbness, and tingling.  The Veteran also advanced that the fingers would occasionally "lock up," and the Veteran would have difficulty grasping and holding objects with the left hand.  At the April 2014 VA nerve examination, the Veteran displayed mild symptoms of constant pain, moderate symptoms of paresthesias, mild symptoms of numbness, and mild to moderate weakness in the fingers.  The VA examiner opined that this showed an overall "moderate" symptomatology picture.  Further, at the February 2017 VA nerve examination, the Veteran had moderate symptoms of constant and intermittent pain and mild symptoms of paresthesias and numbness, and the VA examiner opined that the symptoms were moderate in severity overall.  The Board notes that nothing in the evidence of record, beyond the Veteran's own statements, indicates that the symptoms are so debilitating as to rise to the level of "severe" as contemplated by Diagnostic Code 8516.  38 C.F.R. § 4.124a.

As discussed above, the Veteran underwent a left ulnar neurolysis at the elbow in April 2010, and the Veteran received a VA peripheral nerve examination soon after in November 2010.  While the VA examiner did not specifically opine as to the severity of the Veteran's incomplete paralysis of the left upper extremity, upon examination, the Veteran displayed many of the same symptoms observed in the April 2014 and February 2017 VA peripheral nerve examinations.  Further, the VA examiner in November 2010 opined that the disability would have "significant effects" on the Veteran's usual daily activities due to pain and decreased strength in the left upper extremity.  Having reviewed all the evidence of record, the Board finds this opinion supports a finding that the Veteran had moderate incomplete paralysis of the left upper extremity since the April 2010 left ulnar neurolysis at the elbow.

Upon finding that the Veteran has had moderate symptomatology since at least April 2010, the final question is whether the Veteran also had moderate symptomatology prior to the April 2010 left ulnar neurolysis at the elbow.  The Board notes that many of the symptoms displayed after the procedure are the same as the symptoms complained of by the Veteran prior to the surgery.  Further, there appears to be conflicting evidence as to whether or not the April 2010 left ulnar neurolysis at the elbow improved or worsened the Veteran's symptoms.  Considering all the evidence of record, the Board finds the evidence to be at least in equipoise as to whether the Veteran had moderate incomplete paralysis of the left upper extremity for the period from May 24, 2007 (the date of claim) until the April 2010 left ulnar neurolysis at the elbow.

After a review of all the evidence, both lay and medical, the Board finds that, from May 24, 2007 (the date of claim), the service-connected left ulnar nerve disability more nearly approximated moderate incomplete paralysis of the major upper extremity.  As such, resolving all reasonable doubt in favor of the Veteran, from May 24, 2007 until April 30, 2014, the Board finds an increased disability rating of 30 percent under Diagnostic Code 8516 to be warranted.  38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8516.  Further, as the preponderance of the evidence is against a finding that the Veteran's left upper extremity incomplete paralysis symptomatology was "severe" for any part of the rating period on appeal, an increased disability rating in excess of 30 percent from April 30, 2014 (or any other relevant rating period on appeal) must be denied.  Id.

The Board has also considered whether an increased disability rating was warranted at any point during the one year period prior to May 24, 2007, the date of claim for increase.  See Hart, 21 Vet. App. 505.  The evidence of record does not reflect that the Veteran was entitled to an increased disability rating for the service-connected left ulnar nerve disability during the one year period prior to the date of claim, and as such, the appropriate effective date for the increased disability rating of 
30 percent is May 24, 2007, the date of the increased rating claim.  See 38 C.F.R. § 3.400(o) (2016); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

Extraschedular Referral Consideration

The Board has also considered whether an extraschedular rating is warranted for the service-connected left ulnar nerve disability.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  
See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, the Board gives no deference to the Director's adjudication and the Board is permitted to exercise jurisdiction over the question of entitlement to an extraschedular rating whether or not the Director of the Compensation and Pension Service finds an extraschedular rating warranted.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board); Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating inadequate.  As discussed above, words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule, and rather than applying a mechanical formula, VA must evaluate all the evidence, to the end that decisions will be equitable and just.  See 38 C.F.R. § 4.6.  As such, the scheduler rating criteria encompasses a wide range of symptoms for an ulnar nerve disability.  The Veteran's manifestations of the ulnar nerve disability include pain, weakness, numbness, tingling, and difficulty holding objects in the left hand, among other symptoms, which are accounted for under the schedular rating criteria at 38 C.F.R. § 4.124a.  Having reviewed all the evidence of record, the Board found above that, taken together, these symptoms reflected moderate incomplete paralysis.  As such, comparing the Veteran's disability level and symptomatology of the left upper extremity to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with an ulnar nerve disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Evidence of record reflects that the Veteran retired due to age, and there is no evidence that the Veteran is unemployable due to service-connected disabilities.  As such, the issue of entitlement to a TDIU is not before the Board at this time.  


ORDER

An increased disability rating for the service-connected left ulnar nerve disability of 30 percent, from May 24, 2007 to April 30, 2014, is granted; and a disability rating in excess of 30 percent for any period is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


